Citation Nr: 0945169	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-14 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the right upper extremity, to include as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity to include as 
secondary to service-connected diabetes mellitus, and to 
include aggravation of carpal tunnel syndrome.

4.  Entitlement to service connection hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.

This matter was remanded by the Board in May 2008 for further 
evidentiary and procedural development.

In February 2009, the Appeals Management Center (AMC) granted 
service connection for peripheral neuropathy of the left and 
right lower extremities, and assigned a 10 percent disability 
evaluation for each.  This was a full grant of the benefits 
sought on appeal.

The issues of entitlement to service connection hypertension 
and whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy of the right upper extremity are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus does not require 
insulin and there is no medical evidence of a requirement for 
regulation of activities.

2.  The Veteran does not have current peripheral neuropathy 
of the left upper extremity.

3.  The Veteran's left carpal tunnel syndrome is not 
aggravated by the Veteran's service-connected diabetes 
mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating 
greater than 20 percent for diabetes mellitus type II have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2009).

2.  The criteria for entitlement to service connection for 
peripheral neuropathy of the left upper extremity, to include 
as secondary to service-connected diabetes mellitus, and to 
include aggravation of carpal tunnel syndrome is not met. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.309, 3.310 
(2006 & 2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim. Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The United States Court for Veterans Appeals (Court) had held 
that at a minimum, adequate VCAA notice in an increased 
rating claim required that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements of the Court's 
decision were not disturbed by the Federal Circuit.  

VA provided VCAA required notice regarding his increased 
rating and service connection claims, in correspondence sent 
to the Veteran in March 2005 and July 2008.  These letters 
told the Veteran that he could substantiate the claim with 
evidence that the disability had worsened, notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his increased rating claim, 
and identified his duties in obtaining information and 
evidence to substantiate his claim.  A March 2006 letter 
further provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
holding in the Dingess decision.  The letter told him that he 
could substantiate the claim with evidence of the impact of 
his disability on employment. 

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim. 73 Fed. Reg. 
23,353 (Apr. 30, 2008).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
and records from various federal agencies. Additionally, the 
Veteran was afforded VA examinations in response to his 
claims. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

Diabetes Mellitus

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition. The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required. 38 C.F.R. 
§§ 4.1, 4.2, 4.10.

Background and Analysis

Diabetes mellitus is evaluated under Diagnostic Code 7913. 
38 C.F.R. § 4.119 (2009).  Under that diagnostic code, a 20 
percent rating is assigned when there is evidence that the 
Veteran's diabetes requires the use of insulin or oral 
hypoglycemic agent, and a restricted diet.  A 40 percent 
evaluation is assigned for diabetes that requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
rating is assigned when there is also evidence of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider plus complications that would not be 
compensable if separately evaluated. 

"Regulation of activities" has been defined as the situation 
where the Veteran has been prescribed or advised to avoid 
strenuous occupational and recreational activities.   61 Fed. 
Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of 
activities," as used by VA in Diagnostic Code 7913).  In 
Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007), it was 
held that the evidence must show that there must be medical 
evidence that it is necessary for a claimant to avoid 
strenuous occupational and recreational activities.

In addition, a note following the rating criteria indicates 
that compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation. However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In May 2005, the Veteran underwent a VA examination.  The 
Veteran had not been hospitalized for diabetes during the 
past year; however, he was on a restricted diet and taking 
oral medication.  The Veteran had no ketoacidosis and 
reported one hypoglycemic reaction per day, which he resolved 
by eating sugar.  The Veteran reported that he worked as a 
carpenter and estimated he lost one week of work in the past 
year due to his diabetes.  The Veteran reported seeing his 
diabetic care provider every three months.  

In September 2008, the Veteran underwent a VA examination.  
The examiner reported that the Veteran was currently taking 
oral medication for his diabetes and was not on insulin, and 
his condition was stable.  The examiner stated the Veteran 
was instructed to follow a restricted diet; however, the 
Veteran was not restricted in his ability to perform 
strenuous activities.

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for type II diabetes mellitus. A greater 
disability rating under this diagnostic code provision would 
require an even more severe degree of impairment, which has 
not been shown by the evidence of record. The September 2008 
VA examiner stated that the Veteran's diabetes was stable, 
controlled by oral medication and diet modification, there 
was no evidence submitted that the Veteran is required to 
regulate his activities as prescribed or advised by a 
physician or that his condition necessitates the use of  
insulin.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, 
as the preponderance of the evidence is against the Veteran's 
claim for a higher rating, that doctrine is not applicable. 
Gilbert, 1 Vet. App. 49, 53-56 (1990).

Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

As discussed above, the Veteran's diabetes is controlled by 
oral medication and diet modification.  The Veteran is not 
taking insulin nor does he have a restriction of physical 
activities which would warrant a higher disability 
evaluation.  There have been no reports of symptoms that are 
outside the rating schedule.  Hence, the schedule reasonably 
describes the Veteran's disability, and referral for 
extraschedular consideration is not warranted. 

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service-connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  Although 
the Veteran claimed in an April 2005 statement in support of 
his claim that he had surgery for neuropathy of his right 
arm, and was left with numbness, weakness, and cramping, and 
his job required climbing and hand work, the Veteran is not 
service connected for neuropathy of the upper extremities.  
In a September 2008 VA examination, the Veteran reported that 
he was self-employed as a carpenter, that he was currently 
employed, and had been so employed for more than 20 years.  
He also reported that during the last 12 months, he had lost 
less than 1 week of time from work due to his disability and 
medical appointments. 

The evidence does not show that diabetes mellitus prohibits 
the Veteran from obtaining or maintaining all gainful 
employment for which his education and occupational 
experience would otherwise qualify him.  Accordingly, the 
Board concludes that a TDIU rating is not warranted. 

Peripheral Neuropathy of the Left Upper Extremity

Service Connection Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Andréa v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   
	
The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury." 38 C.F.R. § 
3.310(a).  Secondary service connection is also available for 
an increase in a non-service connected disability that is 
caused by a service connected disease or disability, provided 
there is evidence of the baseline disability prior to 
aggravation (and such evidence was created prior to the 
aggravation).  38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Background

Service treatment records are negative for any complaints, 
treatment or diagnosis of peripheral neuropathy, carpal 
tunnel syndrome, or any injury or disease of the left upper 
extremity while in service.

In March 2001, the Veteran was diagnosed with ulnar 
entrapment neuropathy at Guyon's canal of the right wrist.  
He was also diagnosed with borderline carpal tunnel in both 
hands.

In a May 2005 VA examination, the Veteran was diagnosed with 
carpal tunnel syndrome in both wrists and hands, more likely 
than not due to other factors and not due to diabetes 
mellitus type II.  The examiner stated that nerve conduction 
studies in July 2004 indicated left ulnar motor and sensory 
parameters were within normal limits.  The median nerve and 
sensory conduction studies were consistent with moderate 
bilateral carpal tunnel syndrome. 

August 2006 VA treatment records indicated the Veteran had a 
nerve conduction velocity study, which revealed left common 
peroneal amplitudes were at the lower limits of normal.

The Veteran underwent a VA examination in September 2008.  
The Veteran reported weakness, numbness, paresthesias, and 
pain in his hand.  The examiner stated that upon examination, 
his muscle strength in the left upper extremity was 5/5 and 
there was no functional motor impairment to the upper left 
extremity.  A sensory function study revealed that vibration, 
pain, light touch and position sense were normal.  The 
Veteran reported monofilament sensitivity of the upper left 
extremity.  

The examiner stated the Veteran had documented carpal tunnel 
syndrome and diabetes mellitus.  The examiner opined carpal 
tunnel had traditionally been viewed as a condition of 
compression caused by over-use or repetitive motions of the 
wrist region, and it was essentially an entrapment condition 
where tissue sheaths compressed nerves entering the wrist.  
However, the examiner noted there was a suggestion in medical 
literature that those with diabetes (primarily type I 
diabetics) may have carpal tunnel syndrome but it (the 
medical literature) did not discuss the relationship between 
the two conditions.  The examiner stated there was no way to 
determine if this Veteran, with type II diabetes, developed 
his carpal tunnel as a result of having diabetes.  The 
examiner stated there was no objective test to say diabetes 
caused carpal tunnel and it would be mere speculation to say 
so.  The examiner also stated it was very difficult to 
decipher which condition was the primary cause of the 
Veteran's upper extremity neuropathy symptoms. The examiner 
stated he would lean on the side of the nerve condition study 
and say compression was causing his symptoms since there was 
no mentioning of demyelination in the study's results.  The 
examiner stated he could not resolve the issue of whether the 
Veteran's service-connected diabetes had aggravated his 
carpal tunnel without speculation because there were no 
findings on the nerve conduction study suggesting diabetic 
damage to the nerves themselves.  The examiner opined this 
was more likely a condition of compression on the nerves 
themselves.

Analysis

The Veteran contends that he has developed left upper 
extremity peripheral neuropathy due to his service-connected 
diabetes mellitus, to include aggravation of his carpal 
tunnel syndrome.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held 
that when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled. Thus, although the Veteran claimed 
entitlement to service connection for peripheral neuropathy 
of the left upper extremity, the Board has broadened the 
issue to include aggravation of left carpal tunnel syndrome 
due to the Veteran's service-connected diabetes.

When examined by VA in July 2004, nerve conduction studies of 
the left upper extremities were performed and were reported 
to be within normal limits. The Veteran did not have any 
clinical or electrophysiological evidence of peripheral 
neuropathy. 

In May 2005, the examiner again stated that nerve conduction 
studies in July 2004 indicated left ulnar motor and sensory 
parameters were within normal limits.  The median nerve and 
sensory conduction studies were consistent with moderate 
bilateral carpal tunnel syndrome. 

In order to be considered for service connection, a claimant 
must first have a disability. See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists). As noted, nerve 
conduction studies of the left upper extremity did not reveal 
any evidence of peripheral neuropathy. The Board finds these 
test results, and the VA medical opinions discussed above, to 
be the most probative evidence of record as to whether or not 
the Veteran has peripheral neuropathy of the left upper 
extremity. 

Therefore, in the absence of a finding of peripheral 
neuropathy of the left upper extremity, service connection on 
either a direct or secondary basis may not be granted. See 
also Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).

The Veteran has also claimed that his service-connected 
diabetes has aggravated his left carpal tunnel syndrome.  The 
Court has held that service connection can be granted under 
38 C.F.R. § 3.310, for a disability that is aggravated by a 
service- connected disability and that compensation can be 
paid for any additional impairment resulting from the 
service-connected disorder. Allen v. Brown, 7 Vet. App. 439 
(1995).  VA has amended 38 C.F.R. § 3.310 to explicitly 
incorporate the holding in Allen, except that it will no 
concede aggravation unless a baseline for the claimed 
disability can be established prior to any aggravation.  38 
C.F.R. § 3.310(b).

The September 2008 VA examiner stated that he "leaned on the 
side of the nerve condition study" and concluded that 
compression was causing the Veteran's symptoms since there 
was no mention of demyelination in the study's results.  

The examiner further stated he could not resolve the issue of 
whether the service-connected diabetes had aggravated the 
Veteran's left carpal tunnel without speculation because 
there were no findings on the nerve conduction study 
suggesting diabetic damage to the nerves themselves.  
Therefore, the examiner opined this was more likely a 
condition of compression on the nerves themselves.

The Courts have held that where a medical examiner states 
that an opinion is not possible without resort to 
speculation, the examiner has essentially provided "non-
evidence."  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 
2009).  The September 2008 examiner used the word 
"speculation," but ultimately provided an opinion the 
carpal tunnel syndrome was not aggravated by the diabetes.

As the VA examiner explained the reasons for his opinions, 
and they are consistent with the evidence of record, these 
opinions are entitled to substantial probative weight. See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most 
of the probative value of a medical opinion comes from its 
reasoning; threshold considerations are whether the person 
opining is suitably qualified and sufficiently informed).

The only opinion linking the aggravation of the Veteran's 
carpal tunnel syndrome to his service-connected diabetes 
mellitus is that of the Veteran.  Medical expertise would be 
necessary to say that carpal tunnel syndrome was caused or 
aggravated by diabetes.  This is evidenced by the research 
the VA examiner had to undertake, and his need to analyze the 
diagnostic studies, before being able to render an opinion.  
As a lay person, the Veteran is not competent to provide such 
an opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Based on the above, the Board concludes that the evidence is 
against a finding that the Veteran's left carpal tunnel 
syndrome is caused or aggravated by the service-connected 
diabetes, or is otherwise related to service.

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

A disability rating greater than 20 percent for service-
connected diabetes mellitus is denied.

Service connection for peripheral neuropathy of left upper 
extremity, to include as secondary to service-connected 
diabetes mellitus, and to include aggravation of carpal 
tunnel syndrome is denied.



REMAND

The Veteran claims entitlement to service connection for 
hypertension as secondary to his service-connected disability 
of diabetes mellitus.  The Veteran contends that his 
hypertension is aggravated by his diabetic condition.

The May 2008 Board remand instructed that a VA examiner 
should provide an opinion as to whether the Veteran's 
service-connected diabetes had aggravated his hypertension.  
In a September 2008 VA examination, the examiner did state 
that the Veteran's hypertension was not caused by nor the 
result of his service-connected diabetes.  However, the 
examiner did not offer an opinion as to whether the Veteran's 
service- connected diabetes is aggravating the Veteran's 
hypertension. 

A remand by the Board confers on the Veteran the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms. Stegall v. West, 11 Vet. App. 268, 271 (1998). 
Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance."  Id. 
at 270-1.  Therefore, a remand is necessary in this matter in 
order to secure the VA examiner's opinion regarding the 
Veteran's service-connected diabetes mellitus and the 
aggravation, if any, of the Veteran's hypertension.  

In regard to the issue of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for peripheral neuropathy of the right upper extremity as 
secondary to service-connected diabetes mellitus, entitlement 
to service connection for peripheral neuropathy of the right 
upper extremity was denied in a January 2002 rating decision.  
The Veteran was notified of this decision in March 2002 but 
did not initiate an appeal.  This decision is final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  However, a Veteran 
may reopen a finally adjudicated claim by submitting new and 
material evidence.  38 C.F.R. § 3.156(a).  

Although the earlier decision denied service connection on a 
direct basis and the current appeal is premised on a 
contention that there is current peripheral neuropathy 
secondary to diabetes mellitus; a different theory of 
entitlement for a previously denied final claim does not 
constitute new and material evidence.  Ashford v. Brown, 10 
Vet. App. 120 (1997); Perry v. West, 12 Vet. App. 365 (1999).  

The January 2002 rating decision, therefore, represents the 
last final action on the merits of the claim.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  This rating decision also 
represents the last final decision on any basis as to the 
issue of entitlement to service connection for peripheral 
neuropathy of the right upper extremity. 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103; Evans v. Brown, 9 Vet. App. 273 (1996).  
In March 2005, the Veteran requested reopening of the claim, 
which was denied in an August 2005 rating decision.  

The Veterans Claims Assistance Act requires in the context of 
an application to reopen a previously denied claim, that VA 
look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied. Failure to provide this notice is generally 
prejudicial. Kent v. Nicholson, 20 Vet. App. 1 (2006).

On June 14, 2006, VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial. 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

The Veteran has not been provided notice that complies with 
the Kent requirements and the absence of such notice may be 
prejudicial, therefore, the case must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned 
to the VA examiner who conducted the 
September 2008 examination.  An opinion 
is needed as to whether the Veteran's 
service-connected diabetes mellitus is 
aggravating (making permanently worse) 
the Veteran's hypertension.

The examiner should acknowledge receipt 
and review of the claims folder, and a 
copy of this remand.  The opinion should 
include a rationale that considers the 
Veteran's reports.

If the examiner is unavailable, another 
qualified medical professional should 
review the claims folder and provide the 
necessary opinion. 

2.  Send the Veteran a VCAA notice letter 
addressing the petition to reopen the 
claim for service connection for 
peripheral neuropathy of the right upper 
extremity.

Notify him that the reasons for the 
prior disallowance of the claim for 
service connection for peripheral 
neuropathy of the right upper extremity 
was that there was no evidence of 
peripheral neuropathy of the right 
upper extremity in service or of a link 
between current peripheral neuropathy 
of the right upper extremity and his 
service-connected type II diabetes 
mellitus.

Also notify him of the type of evidence 
needed to substantiate the elements of 
his claim.

3.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


